 1   Roger D. Drake (SBN 237834)
 2   rdrake@drakeanddrake.com
     DRAKE & DRAKE, P.C.
 3   23679 Calabasas Road, Suite 403
 4   Calabasas, California 91302
     Telephone: 818.624.4695
 5
     Facsimile: 818.475.1880
 6   Attorney for Plaintiff
 7
 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10
     JENNIFER FORD,                      )
11   on behalf of J.C. a minor,          ) CASE NO.: 2:20-cv-00337-CKD
12
                                         )
           Plaintiff,                    )
13                                       )
14   v.                                  ) ORDER
                                         ) AWARDING EAJA FEES
15   ANDREW SAUL,                        )
16   Commissioner of Social Security,    )
                                         )
17
           Defendant.                    )
18                                       )
19
20         Based upon the parties’ Stipulation for Award of EAJA Fees (ECF No. 19,
21   “Stipulation”), IT IS ORDERED that EAJA fees are awarded in the amount of
22   SEVENHUNDRED FIFTY DOLLARS AND 00/100 ($750.00) and no costs subject
23   to the terms of the Stipulation.
24   Dated: May 6, 2021
25                                          _____________________________________
                                            CAROLYN K. DELANEY
26                                          UNITED STATES MAGISTRATE JUDGE
27
28



                                           -1-
